Citation Nr: 1514171	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability with sciatica.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disease, to include bronchitis and pneumonia.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability other than gastroesophageal reflux disease (GERD), to include hiatal hernia.

4.  Entitlement to an initial compensable rating for a right hip disability.

5.  Entitlement to an increased rating for a right knee disability, rated 10 percent disabling on the basis of arthritis and 10 percent disabling on the basis of instability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1977, from June 1983 to May 1994, and from December 1995 to September 1996.  She received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction over the Veteran's claims.

In a September 2014 decision, a Decision Review Officer granted service connection for GERD.  The issue of whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability other than GERD remains on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her October 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2014).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




